Citation Nr: 1213066	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  04-30 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to February 1969, and from October 1990 to May 1991.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a May 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that assigned an initial rating of 30 percent for PTSD.  Also currently on appeal before the Board is an August 2006 rating decision that denied service connection for lumbar spondylosis.

When the issue of entitlement to a higher initial rating for PTSD was most recently before the Board in November 2008, the Board issued a decision denying the claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2009 the Court issued an Order granting a joint motion of the parties to vacate the Board's decision and to remand the case to the Board for actions in compliance with the joint motion.

The case was previously before the Board in September 2010, and it was remanded for further development.  The case has now been returned to the Board for further appellate action.

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

A low back disability was not present in service; arthritis of the low back was not manifested in the first post-service year; and a current low back disability is not etiologically related to service.



CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active service, and service incurrence or aggravation of arthritis of the low back may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in June 2005 and March 2006 letters, prior to the August 2006 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in June 2012.  The Veteran has also been afforded an opportunity for a hearing before a DRO or before the Board, but declined to do so. 

Accordingly, the Board will address the merits of the Veteran's claim.  

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54. 

Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he had back problems in service and has had back problems ever since service.  He specifically notes that while serving in the Republic of Vietnam, he was never able to rest his back and was required to sleep on hard surfaces.  He further reported that upon deployment to Saudi Arabia, he worked as a mechanic and had to lift heavy vehicle parts causing further back damage.

A review of the Veteran's STRs shows a July 1967 treatment note for complaints of pain in the right leg and lower back.  He was noted to be tender in the right lumbar area and right calf.  The assessment was a muscle spasm, and X-rays of the spine were negative.  There are no other records showing complaints of a low back disability during his first period of active duty, nor is there any evidence of injury to the low back.  His separation medical examination report notes no residual lumbar disability, and his spine was found to be normal.  In the Veteran's own report of medical history, he denied any recurrent back pain or bone, joint or other deformity.  

In between the Veteran's periods of active duty, he served in the Reserves.  All reports of medical history and examination reports during that time frame are silent as to any history of back complaints or diagnoses.  In addition, the Veteran consistently reported that he was in good health.  

The Veteran's report of medical history from his second period of service is also silent as to any back-related complaints.  In an April 1991 report of medical history, the Veteran indicated that he was in good health, and he denied any recurrent back pain, or bone, joint, or other deformity.  Physical examination in April 1991 disclosed that his spine was normal.  There was no documented injury to the spine noted during his second period of service.  

Following service, the Veteran was first shown to have a lumbar spine disability in 1999.  VA outpatient treatment records reflect a diagnosis of lumbar spondylosis following complaints of recurrent low back pain without trauma.  During this VA outpatient treatment, the Veteran did not report any in-service injury or the onset of back pain as occurring during either of his periods of active duty.  

The Veteran was afforded a VA examination of the spine in January 2010 during which he reports the onset of his back problems as occurring following his first period of active duty.  He denied any specific injury, and endorsed pain once weekly and lasting for two days.  The Veteran endorsed associated right leg numbness, but denied use of any assistive devices.  The examiner confirmed the Veteran's diagnosis of lumbosacral spine spondylosis.  The nurse practitioner (NP) opined that the Veteran's current back disability is not related to his active service because there was no objective evidence of a back condition in service, and no complaints of back pain until 2006.  

The case was before the Board in September 2010, and the service connection claim for a low back disability was remanded as the Board found the January 2010 VA examination report to be inadequate.  The opinion provided by the NP was based upon an erroneous medical history as the Veteran was shown to have back complaints as early as 1999.  

The Veteran was afforded another VA examination of the spine in March 2011 during which the Veteran reported similar symptoms as in the previous VA examination.  The Veteran noted, however, that he has radiating pain now down the left leg.  The examiner (a different NP from the January 2010 VA examination) opined that the Veteran's lumbar spondylosis is not related to his military service as there is no objective evidence of any back conditions while on active duty.  She listed his first complaint of back pain following service as occurring in April 2006.  Again, this opinion was based upon erroneous medical information regarding the dates of post-service treatment for the Veteran's back complaints.  

The Veteran was afforded a VA examination in August 2011.  The VA examiner, a physician's assistant (PA), opined that the Veteran's current low back disability was less likely than not caused by or a result of his military service.  In so opining, the examiner noted there was no documented in-service illness or injury that could have led to this injury, and he could not find the July 1967 treatment for back pain as mentioned in the remand.  The examiner further noted that periodic examinations were devoid of any complaints of back problems, and his spine was listed as normal.  The PA found no record of treatment for back problems until July 1999, and opined that the Veteran's moderate to severe degenerative changes of the lumbar spine are more likely than not a result of his civilian employment as a welder.  Further, the PA indicated that without any significant injury or trauma to his lumbar spine while serving on active duty, it would be "practically unheard of" for him to have developed such a severe degeneration of his lumbar spine.  

The Veteran was afforded another VA examination of the spine in December 2011, during which similar symptoms were listed in the examination report.  The examiner diagnosed the Veteran as having degenerative disc disease of the lumbar spine with its onset in 1991.  The Veteran reported seeing a doctor in 1991, but was given medication for a pulled muscle at that time.  The examiner found no notes or further documentation until 2004.  Following the examination and review of the claims file, the examiner opined that the Veteran's claimed back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In so opining, the examiner noted the Veteran's in-service history of a contusion of the gluteal muscle in 1967.  He found no evidence of sequelae and spinal X-rays at that time were negative.  Subsequent physical examinations were silent as to any back problems, and the Veteran denied any back pain.  The examiner noted the Veteran's report of an episode of back pain in 1991, but there was no documentation of the same.  The examiner listed the first documentation showing spondylosis was in a 2004 X-ray report, and the first treatment for back pain in 2006.  The examiner noted that given the lack of treatment from 1991 to 2004 for back pain, and a single episode of what can be at worst identified as a back sprain in 1991, it is unlikely that his current back disability is attributed to his period of active duty.  The examiner noted that he reviewed the previous VA examination reports from March 2011 and August 2011, and agrees with their opinions and facts.  He ultimately opined that the Veteran's current back disability was likely related to his post-service employment as a welder.  

Upon thorough review of the claims file and upon full consideration of the relevant evidence of record, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  While the Board has considered the Veteran's contentions that he started having back pain during his first period of service, and again had back pain towards the end of his second period of service, there is no medical evidence of a nexus between the currently-diagnosed back disability and the claimed in-service injury.  The evidence does establish that the Veteran has a current disability, but it has not been shown to be a result of any injury, event, or illness during service.  

The Board is aware that some of the dates noted in the VA examination reports are not necessarily accurate, but four VA examiners have found no link between the Veteran's service and a current disability-regardless of the first post-service treatment for the same.  Moreover, the August 2011 VA examiner indicated that the severity of the Veteran's back disability could not be attributable to his claimed in-service back pain, and it was more likely than not due to his post-service occupation.  Even if all the examiners noted the 1999 date as the onset of post-service treatment for back problems, this was not within one year of service separation to warrant presumptive service connection for arthritis of the lumbar spine.  

Regarding the etiology of post-service low back disability, the medical evidence of record shows that a low back disability has been diagnosed.  However, as noted above, the Veteran's STRs are silent for any diagnosis of a back disability.  The first medical evidence of such disability is nearly 8 years after service.  Such an interval of time between service separation and the earliest documentation of the disease is, of itself, a factor weighing against a finding of service connection.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The evidence of record does not include any medical opinion that the Veteran's current low back disability is (or might be) related to his active service.

With regard to the Veteran's contentions, the Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In ascertaining the competency and probative value of lay evidence, multiple court decisions have underscored the importance of determining whether a layperson is competent to identify the medical condition in question.  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  As to the question of service connection for lumbar spondylosis, this is a matter concerning medical causation rather than continuity of observable symptomatology.  A layperson is generally not capable of opining on matters requiring medical training or knowledge, such as whether an in-service complaint of low back/gluteal pain led to a current low back disability.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

In any event, the Veteran's own lay opinion is of very limited probative value, far less so than the aforementioned medical opinions.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  He is not shown to possess any specialized training in the medical field to provide a competent medical opinion in this case.  See Jandreau, supra (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Additionally, the Board finds that the Veteran's statement as to continuous back pain since service lacks credibility and has no probative value.  The clinical evidence of record shows no complaints of back problems in between his first and second periods of service (as evidenced by normal periodic examinations), and no post-service complaints until 1999.  His statements regarding continuity of symptomatology are inconsistent with the clinical evidence of record, and the multiple physical examinations during and in between periods of service showing no back disability or spinal problems.  Additionally, two VA examinations of record attribute the Veteran's low back disability to his post-service occupation as a welder.  

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's low back disability was not present in service or for many years thereafter, and is not related to his military service.  

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal and his claim must be denied. 


ORDER

Service connection for a low back disability is denied.  

REMAND

The Board finds that further evidentiary development is necessary prior to decision on the Veteran's claim for an increased rating for PTSD.  

In the September 2010 remand, the Board requested, inter alia, that the Veteran be afforded a new psychiatric examination and that the examiner specifically assign a Global Assessment of Function (GAF) score and address the significance of the number assigned.  This request was also made following consideration of the November 2009 Joint Motion finding that the VA examinations of record had not addressed the significance of GAF scores.  The Veteran was afforded a VA examination in May 2011, and the examiner assigned a GAF of 46, but he failed to address the significance of this number.  

The Court has held that compliance with a remand is not discretionary and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  In light of the foregoing, the Board finds that another remand is necessary so that the development ordered in the Board's September 2010 remand may be accomplished.

Accordingly, this case is REMANDED to the RO for the following actions: 

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran's claims files should be forwarded to the May 2011 VA examiner, if available, for a supplemental opinion.  The examiner is asked to provide an explanation as to the significance of the GAF score of 46 that was assigned.  

If the May 2011 VA examiner is not available, the Veteran should be afforded a VA examination by a psychiatrist or psychologist.  The claims files must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should identify all current manifestations of the service-connected psychiatric disability and specifically indicate with respect to each of the symptoms identified in the criteria for evaluating mental disorders whether such symptom is a symptom of the Veteran's service-connected psychiatric disability.

The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected psychiatric disability, to include whether it renders the veteran unemployable.  In addition, the examiner should provide a global assessment of functioning score with an explanation of the significance of the score assigned.

To the extent possible, the manifestations of the service-connected psychiatric disability should be distinguished from those of any other psychiatric disorder found to be present.

In addition, the examiner should provide an opinion with respect to each additional acquired psychiatric disorder found to be present, if any, whether it represents a progression of the previously diagnosed PTSD or a separate disorder.  If it is determined to represent a separate disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to service or was caused or worsened by service-connected disability.

The rationale for all opinions expressed should also be provided.

3.  The RO should also undertake any other development it determines to be warranted.

4.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


